ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 2/22/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s amendment, see the amended Abstract, made in view of the previous objection to the Abstract has been fully considered and is persuasive.  The previous objection to the Abstract has been withdrawn. 
Applicant’s amendment, see claim 6, made with respect to the previous 112 rejection has been fully considered and is persuasive.  The previous 112 rejection has been withdrawn. 
Applicant’s arguments, see pages 8-11, with respect to the deficiencies of the prior art of record in view of the present claim amendments have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a system for extracting and containing hair follicles as claimed that includes, in combination with the claim(s) as a whole; regarding claims 1-16, wherein the aerosolized irrigant is injected into the conduit at a location between the receptacle and an entrance of the conduit; and regarding claim 26, wherein the reservoir includes a wall that is flexible so that ambient air pressure can urge the irrigant out of the reservoir and toward the injector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771